         Case 1:19-cr-00403-WHP Document 34
                                         35 Filed 05/05/20 Page 1 of 1



KELLEY J. SHARKEY
 Attorney at Law                                              26 Court Street - Suite 2805
                                                              Brooklyn, New York 11242
                                                               Tel: (718) 858-8843
                                                               Fax: (718) 875-0053


                                                              May 5, 2020
Honorable William H. Pauley III
United States District Court                                      Application granted. Sentencing
Southern District of New York                                     adjourned to July 15, 2020 at 3:00 p.m.
500 Pearl Street,
New York, New York 10007

                              Re.    U.S. v Ricardo Ayala
                                     19 Cr. 403 (WHP)

Dear Judge Pauley:
                                                                                   May 5, 2020
       The sentencing of Ricardo Ayala is currently scheduled for May 14, 2020. I write to

respectfully request that the sentencing be adjourned for approximately eight weeks. I have not

yet received historical records that I expect will be helpful to the Court when determining the

appropriate sentence. AUSA Longyear and Mr. Ayala do not object to this request. Thank you for

your consideration.


                                                            Respectfully yours ,
                                                                      /S/
                                                            Kelley J. Sharkey

cc: AUSA Michael Longyear
